DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020 and 9/14/2020 are being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 should depend on claim 11.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 12-13, and  21-23 of U.S. Patent No. 10,798,525, 
 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21of U.S. Patent No. 10,798,525. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1 and 21 of U.S. Patent No.10,798,525  with the exception of providing, from the central database, updated identification information and positional information about wireless beacons to at least one other wireless computing device. However, one of ordinary skill art would have found obvious to provide updated identification information and positional information about wireless beacons in order to improve the accuracy and reliability in the estimation of position of a wireless computing device.
Claim 2 corresponds to claims 2 and 22 of U.S. Patent No.10,798,525. 
Claim 3 corresponds to claim 4 of U.S. Patent No.10,798,525.
Claim 4 corresponds to claim 1 of U.S. Patent No.10,798,525.
Claim 5 corresponds to claim 8 of U.S. Patent No.10,798,525. 
Claim 6 corresponds to claim 9 of U.S. Patent No.10,798,525.
Claim 7 corresponds to claim 10 of U.S. Patent No.10,798,525.
8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,798,525. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1 and 12 of U.S. Patent No.10,798,525.
Claim 9 corresponds to claims 2 and 13 of U.S. Patent No.10,798,525. 
Claim 10 corresponds to claim 3 of U.S. Patent No.10,798,525.
Claim 11 corresponds to claim 4 of U.S. Patent No.10,798,525.
Claim 12 corresponds to claim 5 of U.S. Patent No.10,798,525. 
Claim 13 corresponds to claim 1 of U.S. Patent No.10,798,525.
Claim 14 corresponds to claim 10 of U.S. Patent No.10,798,525 with the exception of providing, from the central database, updated identification information and positional information about wireless beacons to at least one other wireless computing device. However, one of ordinary skill art would have found obvious to provide updated identification information and positional information about wireless beacons in order to improve the accuracy and reliability in the estimation of position of a wireless computing device.
Claim 15 corresponds to claim 15 of U.S. Patent No.10,798,525.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21of U.S. Patent No. 10,798,525. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1 and 21 of U.S. Patent No.10,798,525  with the exception of providing, from the central database, updated identification information and positional information about wireless beacons to at least one other wireless .
Claim 17 corresponds to claims 2 and 22 of U.S. Patent No.10,798,525. 
Claim 18 corresponds to claim 23 of U.S. Patent No.10,798,525.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  and 11-12 of U.S. Patent No. 10,390,178. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1-2  and 11-12 of U.S. Patent No. 10,390,178  with the exception of providing, from the central database, updated identification information and positional information about wireless beacons to at least one other wireless computing device. However, one of ordinary skill art would have found obvious to provide updated identification information and positional information about wireless beacons in order to improve the accuracy and reliability in the estimation of position of a wireless computing device.
Claim 5 corresponds to claims 8 and14 of U.S. Patent No. 10,390,178.
Claim 7 corresponds to claims 9 and 15 of U.S. Patent No. 10,390,178.



8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  and 11-12 of U.S. Patent No. 10,390,178. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1-2  and 11-12 of U.S. Patent No. 10,390,178 .
Claim 15 corresponds to claims 8-9 and 14-15 of U.S. Patent No. 10,390,178.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  and 11-12 of U.S. Patent No. 10,390,178. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1-2  and 11-12 of U.S. Patent No. 10,390,178  with the exception of providing, from the central database, updated identification information and positional information about wireless beacons to at least one other wireless computing device. However, one of ordinary skill art would have found obvious to provide updated identification information and positional information about wireless beacons in order to improve the accuracy and reliability in the estimation of position of a wireless computing device.
Claim 23 corresponds to claims 8-9 and 14-15 of U.S. Patent No. 10,390,178.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  and 22 of U.S. Patent No. 10,129,697. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1-2  and 22 of U.S. Patent No. 10,129,697  with the exception of providing, from the central database, updated .
Claim 2 corresponds to claim 2 of U.S. Patent No. 10,129,697.
Claim 3 corresponds to claim 1 of U.S. Patent No. 10,129,697.
Claim 4 corresponds to claim 1 of U.S. Patent No. 10,129,697.
Claim 5 corresponds to claim 10 of U.S. Patent No. 10,129,697
Claim 6 corresponds to claim 10 of U.S. Patent No. 10,129,697.
Claim 7 corresponds to claim 11 of U.S. Patent No. 10,129,697.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  and 22 of U.S. Patent No. 10,129,697. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1-2  and 11-12 of U.S. Patent No. 10,129,697.
Claim 9 corresponds to claims 2 and 23 of U.S. Patent No. 10,129,697.
Claim 10 corresponds to claims 3 and 24 of U.S. Patent No. 10,129,697.
Claim 15 corresponds to claims 10 and 11 of U.S. Patent No. 10,129,697.




16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  and 11-12 of U.S. Patent No. 10,129,697. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1-2  and 11-12 of U.S. Patent No. 10,129,697  with the exception of providing, from the central database, updated identification information and positional information about wireless beacons to at least one other wireless computing device. However, one of ordinary skill art would have found obvious to provide updated identification information and positional information about wireless beacons in order to improve the accuracy and reliability in the estimation of position of a wireless computing device.
Claim 17 corresponds to claims 2 and 23 of U.S. Patent No. 10,129,697.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642